Name: Commission Regulation (EEC) No 2271/93 of 12 August 1993 fixing definitively the amount of aid for dried fodder determined provisionally for the period 1 May to 31 May 1993
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 8 . 93 Official Journal of the European Communities No L 203/21 COMMISSION REGULATION (EEC) No 2271/93 of 12 August 1993 fixing definitively the amount of aid for dried fodder determined provisionally for the period 1 May to 31 May 1993 HAS ADOPTED THIS REGULATION : Article 1 The amounts of aid fixed provisionally for dried fodder and contained in the Annex to Commission Regulation (EEC) No 1051 /93 (5) are hereby confirmed. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 2275/89 (2), and in particular Article 5 (3) thereof, Whereas the guide price for dried fodder was fixed provi ­ sionally by Council Regulation (EEC) No 1015/93 (3) for the period 1 to 31 May 1993 ; whereas the amounts of aid for dried fodder applicable from 1 to 31 May 1993 were fixed on the basis of this guide price fixed provisionally by the Council ; Whereas the guide price for dried fodder was confirmed definitively by Council Regulation (EEC) No 1288/93 (4), Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 August 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 142, 30. 5. 1978, p. 1 . (2) OJ No L 218, 28 . 7. 1989, p. 1 . 0 OJ No L 105, 30 . 4. 1993, p. 12 . 0 OJ No L 132, 29. 5. 1993, p. 2. 0 OJ No L 108 , 1 . 5 . 1993, p. 51 .